J-A05020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STRAUSSER ENTERPRISES, INC.                         IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                     v.

SEGAL AND MOREL, INC., SEGAL AND
MOREL AT FORKS
TOWNSHIP II, LLC, SEGAL AND MOREL
AT FORKS
TOWNSHIP III, LLC, SEGAL AND MOREL
AT FORKS
TOWNSHIP IV, LLC AND KENNETH
SEGAL

                           Appellants                     No. 176 EDA 2015


                    Appeal from the Order December 8, 2014
            In the Court of Common Pleas of Northampton County
                     Civil Division at No(s): C48CV20104518
-------------------------------------------------------------------------------------

STRAUSSER ENTERPRISES, INC.                         IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                           Appellee

                     v.l

SEGAL AND MOREL, INC., SEGAL AND
MOREL AT FORKS TOWNSHIP II, LLC,
SEGAL AND MOREL AT FORKS
TOWNSHIP III, LLC, SEGAL AND MOREL
AT FORKS TOWNSHIP IV, LLC AND
KENNETH SEGAL

                           Appellants                     No. 761 EDA 2015


                Appeal from the Order Entered February 6, 2015
            In the Court of Common Pleas of Northampton County
                    Civil Division at No(s): C48CV20104518
-------------------------------------------------------------------------------------
J-A05020-16


STRAUSSER ENTERPRISES, INC.                       IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

SEGAL AND MOREL, INC, SEGAL AND
MOREL AT FORK TOWNSHIP II, LLC,
SEGAL AND MOREL AT FORK TOWNSHIP
III,LLC,
SEGAL AND MOREL AT FORK TOWNSHIP
IV,LLC,
AND KENNETH SEGAL

                            Appellants                No. 1251 EDA 2015


               Appeal from the Judgment Entered March 20, 2015
             In the Court of Common Pleas of Northampton County
                    Civil Division at No(s): C48CV20104518


BEFORE: OLSON, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                  FILED JULY 06, 2016

        In these consolidated appeals, Segal and Morel, Inc., Segal and Morel

at Fork Township II, LLC, Segal and Morel at Fork Township III, LLC, Segal

and Morel at Fork Township IV, LLC, and Kenneth Segal (collectively

“Segal”), appeal from the orders entered December 8, 2014, February 6,

2015, and the judgment entered March 20, 2015, in the Northampton

County Court of Common Pleas, confirming an arbitration award entered in

favor of Strausser Enterprises, Inc. (“Strausser”), and entering judgment on


____________________________________________


*
    Former Justice specially assigned to the Superior Court.




                                           -2-
J-A05020-16



that award.1 On appeal, Segal contends the trial court erred when it: (1)

determined the arbitration panel rendered a valid award despite the fact that

the decision was not unanimous, and the panel failed to resolve all issues;

(2) improperly limited the scope of the arbitration panel on remand from a

prior decision of this Court; (3) denied Segal’s petition to vacate the award

when the arbitration panel, on remand, failed to conduct a hearing, or

deliberate on all issues; and (4) denied Segal’s request to permit discovery

and conduct a hearing on the petition to vacate.2        For the reasons that

follow, we affirm the judgment entered at Docket No. 1251 EDA 2015, and

dismiss, as moot, the appeals docketed at Nos. 176 EDA 2015 and 761 EDA

2015.

        The factual and procedural history underlying this appeal were aptly

summarized by a panel of this Court in a prior appeal:

        The pertinent background underlying this matter can be
        summarized as follows. “The parties to this action ... were at
        one time engaged in a number of agreements relative to the
        development of real estate in Northampton County.”[3] The
____________________________________________


1
  The appeals were consolidated by this Court for disposition. See Order,
6/23/2015. As will be discussed infra, the appealable, final order was the
March 20, 2015, entering judgment on the arbitration award.
2
  We have consolidated and reordered Segal’s issues on appeal for purposes
of disposition.
3
  The arbitration panel’s Majority Opinion, issued September 26, 2012,
explained the parties’ background as follows:
            [Strausser] is an owner and developer of certain real
      estate located in Forks Township, Pennsylvania known at The
(Footnote Continued Next Page)


                                           -3-
J-A05020-16


      parties agree that the contract which governs their relationship
      requires them to submit their disputes to common law
      arbitration.

      On May 6, 2010, Strausser filed a “Petition to Compel the
      Appointment of an Arbitrator to Serve as if Appointed by
      [Segal].” On May 28, 2010, the trial court ordered Thomas
      Wallitsch to serve as an arbitrator as if [Segal] appointed him.
      [Segal] sought reconsideration of the May 28, 2010 order. On
      November 9, 2010, the trial court issued an order in response to
      [Segal’s] petition for reconsideration, directing [Segal] to name
      an arbitrator to hear Strausser’s breach of contract claims.

      Thereafter, Strausser filed an arbitration complaint. Strausser
      included in this complaint a request for counsel fees that
                       _______________________
(Footnote Continued)

      Riverview Estates and The Riverview Country Club (“Riverview”).
      Segal and Morel, Inc. (“Segal, Inc.”) is a builder and developer.
      Segal and Morel at Forks Township II, LLC [], Segal and Morel at
      Forks Township III, LLC [], Segal and Morel at Forks Township
      IV, LLC [] (Collectively “the Segal Entities) are single purpose
      Pennsylvania limited liability companies. Kenneth Segal (“Mr.
      Segal” is an owner of, and the president of, Segal, Inc. Mr.
      Segal is also an owner of, and the managing member of, [the
      Segal Entities]. Mr. Segal controls all of the Segal Entities.

            Riverview has been subdivided into a number of different
      parcels to be developed, in phases, into various types of
      residential homes such as single family dwelling, townhouses
      and condominiums, as well as a golf course and country club.
      [Strausser] entered into a series of agreements with Segal, Inc.
      to sell off some phases of the project, while retaining certain
      other phases. … Segal, Inc. assigned its rights under the []
      agreements to [the Segal Entities].

             Under the Agreements of [S]ale, [Strausser] was to
      perform all of the site work (meaning all of the work that is on or
      under the ground including sanitary sewer, storm sewer, water
      lines, utilities, curbs and topsoil). Segal was to do all of the
      above-ground, or “vertical” construction.

Majority Opinion, 9/26/2012, at 1-2 (record citaitons omitted). The claims
before the arbitration panel arose from the parties’ agreements of sale.



                                            -4-
J-A05020-16


       Strausser incurred in litigating its petition to compel arbitration.
       [Segal] refer[s] to the arbitration panel that considered this
       complaint as “the Redding Panel.” It also is important to note
       that, prior to the arbitration proceedings in front of the Redding
       Panel, the parties litigated several issues in front of a different
       arbitration panel.     [Segal] refer[s] to this initial panel of
       arbitrators as “the Walters Panel.”[4]

       The Redding Panel conducted hearings in late February and early
       March of 2012. In a document dated September 26, 2012, two
       of the three arbitrators ruled in favor of Strausser (Majority
       Decision).     In addition to awarding Strausser monetary
       damages, the Majority Decision stated, inter alia, that it included
       “[a]n order [sic] for a subsequent hearing to determine the
       amount of [Strausser’s] counsel fee award[.]” The Majority
       Decision also noted, “In the event that the panel determines that
       it needs [Segal’s] profit/lot to determine damages, the parties
       have agreed to present that evidence at a later phase of this
       proceeding....”

       The Majority Decision was accompanied by an opinion in support
       thereof (Majority Opinion).     Regarding Strausser’s claim for
       counsel fees, the Majority Opinion stated that Strausser
       prevailed with respect to its petition to compel and the litigation
       in front of the Redding Panel. The Majority Opinion, therefore,
       concluded that, pursuant to the parties’ agreement, Strausser is
       entitled to reimbursement of its counsel fees. The Majority
       Opinion asserted, “We will hold a subsequent hearing to
       determine the amount of the counsel fee award.”


____________________________________________


4
  The Walters Panel found in favor of Segal in its claims against Strausser
and awarded Segal more than $1,000,000.            See Praecipe to Enter
Judgment, 4/24/2008; Praecipe to Enter Judgment, 3/23/2009.            The
decision of the Walters Panel was joined by both Segal’s named arbitrator,
Joel Scheer, Esq., and the neutral arbitrator, Thomas L. Walters, Esq.
Strausser’s named arbitrator, Joseph Corpora III, Esq., dissented from all
claims denying Strausser relief and awarding Segal monetary damages. See
Arbitration Opinion, 12/11/2007; Arbitration Opinion, 4/16/2008. Likewise,
Scheer dissented with regard to a claim denying Segal damages. Id.
Despite the fact that the decision was not unanimous, Segal praeciped to
enter judgment on the award.



                                           -5-
J-A05020-16


       The lone dissenting arbitrator, Joel M. S[c]heer, did not sign the
       Majority Decision.[5] Instead, he authored a dissenting opinion
       dated October 10, 2012 (Dissenting Opinion).

       On October 26, 2012, [Segal] filed a “Motion to Stay and Setting
       of Date for Filing of Petition to Vacate Arbitration Award.” In this
       motion, [Segal] acknowledged that they had thirty days from the
       date the arbitrators’ award became final in order to file a petition
       to vacate the award and, thus, challenge the award. [Segal]
       averred that they received copies of the Majority Decision, the
       Majority Opinion, and the Dissenting Opinion on October 24,
       2012. [Segal] argued that the earliest deadline to file a petition
       to vacate was November 9, 2012, which was thirty days from
       the date Mr. S[c]heer signed the Dissenting Opinion.

       On November 5, 2012, Strausser filed a petition to confirm the
       arbitration award. The following day, the trial court denied
       [Segal’s] “Motion to Stay and Setting of Date for Filing of Petition
       to Vacate Arbitration Award.” [] Segal [then] filed a “Petition to
       Vacate Majority [Decision] and Opinion, and to Preclude Entry of
       Judgment Pending Resolution of Petition.” …

       [Segal also] filed a response to Strausser’s petition to confirm
       the arbitration award. Therein, [Segal] averred, inter alia, that
       the trial court could not confirm the Majority Decision because it
       does not constitute a final award for purposes of common law
       arbitration. In this regard, [Segal] highlighted that the Majority
       Decision did not dispose of Strausser’s claim for counsel fees and
       that the Majority Decision noted that the parties had agreed to
       present evidence regarding damages at a later proceeding.

       On November 21, 2012, Strausser filed a motion to strike
       [Segal’s] allegedly untimely-filed petition to vacate the
       arbitration award. [Thereafter, Segal filed a motion requesting
       the trial court certify its order for appeal. The court granted
       Segal’s motion. However, in February of 2013, this Court denied
       Segal’s petition for permission to appeal.]


____________________________________________


5
 We note that Segal’s appointee, Scheer, was the only arbitrator to serve on
both the Walters and Redding Panels.




                                           -6-
J-A05020-16


     On April 19, 2013, the trial court entered an order [which]
     granted Strausser’s motion [] to strike [Segal’s] petition to
     vacate and, thus, struck the petition. Next, the court granted
     Strausser’s petition to confirm the arbitration award. As to its
     action in this regard, the court concluded, inter alia, that,
     because Strausser’s claim for counsel fees is ancillary “to the
     issues in the case,” … the unresolved nature of the claim does
     not impact the finality of the arbitrators’ decision. Lastly, the
     court directed the prothonotary to enter a judgment in
     conformity with this order.

     On April 22, 2013, Strausser filed a “Praecipe to Enter Judgment
     in Conformity with the Court's April 19, 2013 Order.” That same
     day, judgment was entered in favor of Strausser in the amount
     of $15,699,721.00. [Segal] timely filed a notice of appeal.

Strausser Enterprises, Inc. v. Segal & Morel, Inc., 89 A.3d 292, 293-

295 (Pa. Super. 2014) (internal citations and footnotes omitted).

     On appeal, a panel of this Court concluded “the trial court lacked the

authority to enter an order confirming the Redding Panel’s decision and to

enter judgment in conformity with that order.” Id. at 300. Specifically, the

panel determined “Strausser’s claim for counsel fees [was] unresolved.” Id.

at 298. The panel opined:

     [T]he Redding Panel concluded that Strausser is entitled to
     counsel fees in connection with Strausser’s successful litigation
     of its petition to compel and its arbitration claims. The Redding
     Panel, however, has yet to determine the amount of fees to
     which Strausser is entitled and clearly has indicated that an
     additional hearing is needed in order to reach this determination.
     In order to set the amount of fees due to Strausser, the Redding
     Panel certainly will have to make factual determinations and
     possibly will have to rule on legal issues. Moreover, because the
     Redding Panel only concluded that Strausser is entitled to
     counsel fees in connection with Strausser’s successful litigation
     of its petition to compel and its arbitration claims, we reject the
     trial court’s assertion that “the award of counsel fees in the
     instant case clearly cannot be ascertained until the case is


                                    -7-
J-A05020-16


       complete, thereby necessitating that the award be confirmed
       and the proceedings closed prior thereto.”

Id.6     Accordingly, the panel vacated both the order confirming the

arbitration award and the judgment entered upon the award, and remanded

the matter to the trial court. Id. at 300. The panel explicitly directed: “On

remand, the trial court shall remand to the Redding Panel in order to allow

the panel to complete its work.” Id.

       Upon remand, Judge Craig Dalley, who had presided over the matter

since 2012, disqualified himself sua sponte, and the case was reassigned to

President Judge Stephen Baratta.               See Order, 5/21/2014.   On May 23,

2014, the trial court entered an order stating, “this matter is hereby

REMANDED to the arbitration panel comprised of Edward Redding, Esquire,

Walter Weir[,] Jr., Esquire and Joel Scheer, Esquire for disposition of

[Strausser’s] outstanding claim for attorneys’ fees.”           Order, 5/23/2014.

Segal then sought clarification of the court’s May 23rd order, and requested

the court appoint new arbitrators. On June 12, 2014, the trial court entered

the following order, clarifying its May 23rd order:

       This matter is hereby REMANDED to the arbitration panel
       comprised of Edward Redding, Esquire, Walter Weir[,] Jr.,
       Esquire and Joel Scheer, Esquire (“the Redding Panel”) “in order
       to allow the panel to complete its work,” consistent with the
       limited directives contained in the Superior Court of
       Pennsylvania’s Order of April 1, 2014.
____________________________________________


6
  The panel also rejected the trial court’s assertion that the issue of counsel
fees was an ancillary claim that did not affect the order’s appealability. Id.
at 299.



                                           -8-
J-A05020-16



Order, 6/12/2014.

      However, before the matter was remanded to the Redding Panel,

Strausser wrote to the panel and withdrew its outstanding claim for

attorneys’ fees.    Segal responded to Strausser’s letter by requesting a

conference, and stating its position that there were other outstanding issues

for the panel to resolve.   However, the Redding Panel did not respond to

Segal’s request, and on August 4, 2014, the Majority issued a supplemental

opinion, concluding that, after Strausser withdrew its claim for counsel fees,

“all matters submitted by the parties have been decided … these proceeding

are concluded and [its] earlier Award in the amount of $15,699,721 stands

as the Final Award of this Panel.” Supplemental Opinion, August 4, 2014, at

5.   Arbitrator Scheer issued a supplemental dissenting opinion advocating

that “this entire matter should have been remanded to the Walters Panel[.]”

Dissent to Supplemental Opinion, 8/8/2014, at 3.

      On September 2, 2014, Segal filed a petition to vacate the arbitration

award, followed by an amended petition on November 3, 2014.          The trial

court conducted a hearing on November 7, 2014, and, on December 8,

2014, entered an order denying all of Segal’s outstanding motions.

Thereafter, on December 30, 2014, Strausser filed a petition to reinstate

confirmation of and enter judgment on the arbitration award. On January 7,

2015, Segal filed an appeal from the trial court’s December 8, 2014, order.

See Docket No. 176 EDA 2015.




                                    -9-
J-A05020-16



       On January 20, 2015, Segal filed a petition in opposition to Strausser’s

request that the trial court confirm the supplemental majority arbitration

award.    However, on February 6, 2015, the trial court entered an order,

reaffirming that its December 8, 2014, order “was intended to be a final

Order making this matter [ripe] for review by the Superior Court. The intent

of our Order was that Judge Dally’s original confirmation was not disturb[ed]

under the Rule of Coordinate Jurisdiction.” Order, 2/6/2015. Segal filed a

timely appeal of that order. See Docket No. 761 EDA 2015.

       Thereafter, on March 20, 2015, Strausser filed a praecipe for the entry

of judgment on the arbitration award. Judgment was entered on the docket,

and a third notice of appeal followed.7 See Docket No. 1251 EDA 2015.

       In its first issue on appeal, Segal argues the trial court erred in

determining     the   Redding     Panel    entered   a   valid   arbitration   “award.”

Specifically, Segal asserts that the award is not enforceable because it was




____________________________________________


7
   We note that the third appeal, from the March 20, 2015, entry of
judgment, is the proper appeal to preserve all of Segal’s claims on appeal.
Therefore, we dismiss the appeals at Docket Nos. 176 EDA 2015 and 761
EDA 2015, as they were not final orders, and the issues are now ripe for
review under the appeal at Docket No. 1251 EDA 2015. See Seay v.
Prudential Prop. & Cas. Ins. Co., a Subsidiary of Prudential Ins., 543
A.2d 1166, 1168 (Pa. Super. 1988) (holding the 30-day appeal period
begins to run from the entry of judgment on an arbitration award, and not
from the entry of the order confirming the award), appeal dismissed as
improvidently granted, 565 A.2d 159 (Pa. 1989).




                                          - 10 -
J-A05020-16



not rendered unanimously, and because the Redding Panel did not resolve

all issues on remand.

       As a panel of this Court stated in the earlier appeal:

       Whether the arbitrators’ decision constitutes an award for
       purposes of common law arbitration presents a question of law.
       “Our standard of review over questions of law is de novo and to
       the extent necessary, the scope of our review is plenary as [the
       appellate] court may review the entire record in making its
       decision.”

Strausser, supra, 89 A.3d at 297 (internal citations omitted).

       In the present case, there is no question the parties agreed to settle

their disputes through common law arbitration.        See Levy v. Lenenberg,

795 A.2d 419, 422 (Pa. Super. 2002) (“An agreement to arbitrate a dispute

that does not state that the Uniform Arbitration Act applies is conclusively

presumed to be an agreement to common law arbitration.”).              The long-

standing general rule of common law arbitration is that the arbitrators’

decision must be unanimous.8            See Weaver v. Powel, 23 A. 1070 (Pa.

1892); Sukonik v. Shapiro, 5 A.2d 108 (Pa. 1939).               Nevertheless, our

courts have consistently recognized an exception to this general rule when

the parties agree, by “express terms or by fair implication” to be bound by a

majority decision.      Weaver, supra, 23 A. at 1070.      See Rosenbaum v.

____________________________________________


8
  Conversely, when proceeding under statutory arbitration, the general rule
is that the parties agree to a majority decision, “unless otherwise prescribed
by the agreement or provided [in the Arbitration Act].” 42 Pa.C.S. § 7306.
See also 42 Pa.C.S. § 7307(a)(5).



                                          - 11 -
J-A05020-16



Drucker, 31 A.2d 117, 118 (Pa. 1943) (“The parties may agree that the

award may be made by a majority of the arbitrators. Such intent may be

gathered from the very fact of submission and from the attendant

circumstances.”).

      The relevant arbitration clause in the present case provided as follows:

            In the event of any dispute arising under or from this or
      any previous Addendum or the Agreements of Sale between the
      parties, then the parties agree that any such dispute shall be
      subtmitted to binding arbitration. Each party shall name an
      arbitrator, the two of whom shall name the third
      arbitrator, and a hearing shall be held promptly
      thereafter. Their decisions shall be final and binding and
      may be entered as a judgment in the Court of Common
      Please (sic) of Northampton County. In the event that any
      party fails or refuses to name an arbitrator after five days notice
      to do so, then either party shall have the immediate right to
      apply to said Court for the appointment of such arbitrator. The
      arbitrator shall have the right to award counsel fees to the
      prevailing party.

Petition to Compel the Appointment of an Arbitrator to Serve as if Appointed

by the Respondents, 5/6/2010, Exhibit D, Third Addendum to Agreements of

Sale dated July 5, 2001 and April 25, 2003, at ¶ 24 (emphasis supplied)

(hereinafter “Arbitration Clause”).

      Segal argues that because the arbitration clause at issue does not

indicate the parties’ intention to be bound by a majority decision, the

general rule requiring unanimity applies.      See Segal’s Brief at 30.     Segal

claims the manner in which the arbitrators were chosen in the present case

is the same as in Weaver, supra, where the Supreme Court reversed an




                                      - 12 -
J-A05020-16



arbitration judgment entered upon a non-unanimous decision.           See id. at

30-31.

      Moreover, Segal contends that nothing in the parties’ conduct implied

their intent to be bound by a majority decision. To the extent the trial court

relied on Segal’s acquiescence to a non-unanimous decision issued by the

prior arbitration panel, the “Walters Panel,” Segal claims the court erred

because (1) only one of the named Segal entities herein was involved in the

prior arbitration proceedings, and (2) Segal had no reason to challenge the

Walters Panel award because the ruling was issued in its favor. See id. at

32, 34. Furthermore, Segal asserts the trial court also erred in considering

the parties’ actions during the Walters Panel because the trial court had

already determined that the Walters Panel “was extinguished and therefore

had ‘no authority with respect to this case[.]’” Id. at 33, quoting Trial Court

Opinion, 11/9/2010, at 7.

      The trial court succinctly disposed of this claim as follows:

      Given the terms of the parties’ arbitration clause, and the
      circumstances, inclusive of their prior course of conduct with
      regard to the clause, the Court finds that it made a fair inference
      as to the parties’ consent to be bound by a majority award.

Order of Court, 12/13/2012, at 11.

      We agree with the conclusion of the trial court that the terms of the

parties’ arbitration clause, as well as their conduct, evidenced an intent to be

bound by a majority decision. First, we note the arbitration clause at issue

provided that each party would name an arbitrator, and those two


                                     - 13 -
J-A05020-16



arbitrators would choose a third arbitrator. See Arbitration Clause. While

this was the same procedure the Supreme Court determined required a

unanimous ruling in Weaver, supra,9 subsequent case law has reflected a

more relaxed view of the unanimity requirement.

       In Sukonik, supra, the Supreme Court again recognized that,

generally, common law arbitration awards must be unanimous, but found

evidence which demonstrated the parties agreed “by fair implication” to be

bound by a majority award.          Sukonik, supra, 5 A.2d at 109.   The Court

cited the arbitration agreement, which provided, in pertinent part, that

disputes “shall be submitted to a committee of three parties, one selected by

each of the parties to this agreement and a third disinterested party selected

by the two disputees.” Id. (citation omitted and emphasis in original). In

that case, the two arbitrators selected by the parties were their attorneys,

and had already attempted to settle the dispute to no avail. Id. The Court

stated, “Clearly, therefore, the submission must have contemplated an

award by only two of the arbitrators.” Id. at 110.

       In Rosenbaum, supra, an issue was initially submitted to an

arbitration panel, which decided the controversy. Rosenbaum, supra, 31

A.2d at 118.       However, when the parties failed to abide by the panel’s
____________________________________________


9
  See Weaver, supra, at 1071 (“In our case each party named an
arbitrator, the two persons named were to select a third, and the arbitrators
thus chosen were to view the premises, and make an award under their
hands and seals.”).



                                          - 14 -
J-A05020-16



directives, the matter was referred back to the same arbitrators. Id. The

losing party later complained because the second ruling was signed by only

two of the three arbitrators. However, the Supreme Court concluded: “[i]t

is manifest that these arbitrators were originally named, and thereafter

renamed, not only because of their peculiar knowledge [of the issues

involved], but because certain of the arbitrators were obviously partisan in

their views.” Id. Therefore, the Court found “it is a fair implication that the

parties agreed and understood that any award could be made by a majority

of the arbitrators.” Id.

       Here, we find no reason to disagree with the trial court’s determination

that the parties agreed, by fair implication, to be bound by a majority award.

First, the procedure used to appoint the arbitration panel herein - where

each party named an arbitrator and the two named arbitrators choose a

third - carries with it an implication that arbitrators named by each party will

be partisan and the third arbitrator will be neutral. We recognize that the

Supreme Court in Weaver came to a different conclusion.           However, as

noted above, that conclusion appears to have been modified by the Court’s

subsequent decisions in Sukonik and Rosenbaum.10
____________________________________________


10
  Segal claims that the Legislature’s 1982 amendments to the Pennsylvania
Uniform Arbitration Act, 42 Pa.C.S. § 7301 et seq., “manifests the continuing
requirement of a unanimous decision for common law arbitration awards[.]”
Segal’s Brief at 26. We do not disagree. Sections 7306 and 7307(a)(5) of
the Act specifically provide for majority decisions in statutory arbitrations,
but were not made applicable to common law arbitrations. See 42 Pa.C.S. §
(Footnote Continued Next Page)


                                          - 15 -
J-A05020-16



      Moreover, in the present case, unlike in Weaver, we find that the

parties’ conduct demonstrated by “fair implication” that they intended to be

bound by a majority award. Sukonik, supra, at 109. Significantly, we note

the prior arbitration award, rendered by the Walters Panel in favor of

Segal, was joined by only two of the three arbitrators – the neutral

arbitrator and the arbitrator named by Segal.       Segal did not hesitate to

confirm and enter judgment on that award. Although Segal argues the prior

arbitration involved different parties, we find this contention hollow.   The

Segal entities named in that dispute were Segal and Morel, Inc. and Segal

and Morel at Forks Township VII, LLC. As explained in the Majority Opinion,

Segal and Morel, Inc. is the parent corporation of a number of single

purpose limited liability companies created for the development of The

Riverview Estates in Forks Township, including Segal and Morel at Forks

Township VII, LLC, which was named in the prior dispute, and Segal and

Morel at Forks Township II, LLC, Segal and Morel at Forks Township III, LLC,

Segal and Morel at Forks Township IV, LLC, which are named in the present

dispute.   See Majority Opinion, 9/26/2012, at 1.      Furthermore, Kenneth

Segal is an owner and the president of all the aforementioned corporations.




                       _______________________
(Footnote Continued)

7342(a). However, as will be discussed infra, we find, in the present case
the parties agreed by “fair implication” that they intended to be bound by a
majority award. See Rosenbaum, supra.



                                           - 16 -
J-A05020-16



Therefore, we find the parties involved in this dispute are in privity with

those involved in the prior dispute.11

       Segal contends, however, that we should not consider anything that

occurred during the Walters Panel proceedings for two reasons.          First, it

emphasizes the trial court determined “the Walters Panel was functus

officio—i.e., the Panel was extinguished and therefore had ‘no authority with

respect to this case[.]’” Segal’s Brief at 33 (emphasis in original and citation

omitted).    Second, Segal claims that even if we could consider the prior

proceedings, Segal could not have challenged the non-unanimous award

issued by the Walters Panel because it was not an aggrieved party. Id. at

34. We disagree with both of Segal’s contentions.

       Segal’s citation to the trial court’s statement that the Walters Panel

had “no authority” in this case is taken out of context. The trial court made

this comment in a November 9, 2010, opinion which was issued in response

to Segal’s motion for reconsideration of the court’s May 2010 order naming

Wallitsch to serve as Segal’s designated arbitrator in the Redding Panel

proceedings.      Segal had claimed the first arbitration panel, the Walters

____________________________________________


11
   Segal complains that Kenneth Segal should not have been found jointly
and severally liable because he was not a party to any arbitration agreement
with Strausser. Segal’s Brief at 32. However, Kenneth Segal’s liability, or
lack thereof, was an issue for the arbitration panel. As we will discuss, infra,
this Court’s review of a common law arbitration award is extremely limited.
See 42 Pa.C.S. § 7341.




                                          - 17 -
J-A05020-16



Panel, retained jurisdiction over the issues presented. Trial Court Opinion,

11/9/2010, at 4. The court disagreed, finding the Walters Panel had issued

a final award and was “functus officio.” Id. at 5-6. However, because it was

“unclear whether [Segal] in fact received notice” of Strausser’s petition to

appoint an arbitrator, the court granted Segal’s motion for reconsideration,

and directed it to appoint an arbitrator within five days.   Id. at 4.   Segal

thereafter, once again, named Scheer to arbitrate the claims arising from

the parties’ land development project. The trial court correctly determined

the Walters Panel was exhausted, and that the new claims should be

presented to a new arbitration panel. It did not comment on whether the

parties’ actions during the Walters Panel arbitration were relevant in

determining whether the parties agreed to accept a non-unanimous ruling.

      Furthermore, with respect to Segal’s complaint that it could not have

challenged the non-unanimous award rendered by the Walters Panel

because it was not an aggrieved party, we find this argument specious. The

Walters Panel did not find for Segal on all its claims. Specifically, the panel

denied Segal’s request for reimbursement of a $13,000 contribution it had

made to the Homeowners Association. See Arbitration Opinion, 12/11/2007,

at 13-14.    The Walters Panel Majority determined this amount was not

recoverable, and Segal’s named arbitrator, Scheer, dissented on this issue.

See Dissent, 12/11/2007. Therefore, Segal was an “aggrieved party” with

regard to this claim for relief, and could have challenged the arbitrator’s

decision.   Moreover, if Segal believed a non-unanimous decision was not

                                    - 18 -
J-A05020-16



permitted under the parties’ arbitration clause, it could have asserted that

the arbitration process was tainted by an “irregularity.” 42 Pa.C.S. § 7341.

Its failure to do so supports our conclusion that the parties’ actions support

the fair implication that they intended to be bound by a majority decision.

      Consequently, while the issues raised during the present proceedings

were distinct from those raised during the Walters Panel, the claims arose

from the same land development project, and were subject to the same

arbitration clause.   Furthermore, Segal named the same arbitrator, who

had ruled in its favor during the Walters Panel, to the Redding Panel.

Accordingly, we find no basis to disturb the determination of the trial court

that the parties agreed, by “fair implication,” to be bound by a non-

unanimous decision.

      Segal also asserts the Redding Panel’s award was not a final award

because the panel failed to resolve all issues. Segal asserts it wrote to the

Redding Panel twice after remand and requested a conference “to discuss

various issues related to the arbitration.” Segal’s Brief at 36. However, the

panel never responded to its request, but rather, on August 11, 2014, issued

the supplemental opinion and dissent.

      It is well-established that “the sine qua non of an award is its finality

in disposing of all the matters submitted by the parties to the arbitrator for

his or her decision.” Fastuca v. L.W. Molnar & Associates, 10 A.3d 1230,

1240 (Pa. 2011). However, the only unresolved issue Segal identifies in its

brief is a request for counsel fees it incurred “in litigating [Strausser’s]

                                    - 19 -
J-A05020-16



unsuccessful attempt to confirm the Majority Order and Opinion as an

‘award.’”12 Id. See Strausser, supra, 89 A.3d at 300. Segal bases this

request upon the following language in the arbitration provision:         “The

arbitrator shall have the right to award counsel fees to the prevailing party.”

Arbitration Clause. Segal further asserts this was not a new claim, because

it had requested counsel fees, in addition to judgment in its favor, in its

answer to Strausser’s arbitration complaint. See Segal’s Petition to Vacate

Arbitration Decision, 9/2/2014, Exhibit 26, Answer with New Matter, at 9.

        Strausser argues, however, that based upon this Court’s opinion, the

only issues left unresolved upon remand were the amount of Strausser’s

counsel fees and whether the Redding Panel “needed additional information

to complete its damages award.” Strausser’s Brief at 13. When Strausser

withdrew its claim for counsel fees, and the Panel determined it did not need

additional information to determine damages,13 Strausser asserts the

Redding Panel had “decided all issues from the original submission[,] … the

arbitrators’ jurisdiction was exhausted and the         award was ripe      for
____________________________________________


12
   We note that in a July 2014 letter to the Redding Panel requesting a
conference, Segal listed several issues which it characterized as “unclear and
unresolved.” Letter, 7/24/2014, at 1. However, almost all of those issues
concerned legal challenges to the panel’s decision.          See id. at 1-3
(asserting, inter alia, certain claims were barred by res judicata or the
statute of limitations). As we will discuss infra, the mandate of the remand
decision was clear and limited. Segal was not entitled to re-litigate claims
that were already decided.
13
     See Supplemental Opinion, 8/4/2014, at 4-5.



                                          - 20 -
J-A05020-16



confirmation.”   Strausser’s Brief at 15 (footnote omitted).         Moreover,

Strausser argues that Segal’s claim for counsel fees was not authorized

under the arbitration clause. We agree.

      A review of the remand opinion reveals this Court did not intend for

the Redding Panel to re-open the arbitration proceedings and re-litigate the

issues it had already decided.    Rather, the Court explained that the only

issues still unresolved were the amount of Strausser’s counsel fees and

whether the Panel required Segal’s profit per lot calculations to determine

damages. Specifically, the Court opined:

      Strausser’s claim for counsel fees is unresolved. Thus, pursuant
      to Fastuca, the Redding Panel’s decision does not constitute a
      common law arbitration award. Our conclusion in this regard is
      bolstered by the footnote in the Majority Opinion. It is unclear
      exactly what the Redding Panel was contemplating when it
      noted, “In the event that the panel determines that it needs
      [Segal’s] profit/lot to determine damages, the parties have
      agreed to present that evidence at a later phase of this
      proceeding....” [Segal’s] Petition to Vacate Majority [Decision]
      and Opinion, and to Preclude Entry of Judgment Pending
      Resolution of Petition, 11/9/2012, Exhibit T, at n. 1. However, a
      reasonable interpretation of this footnote indicates that the
      Redding Panel must decide whether it needs [Segal’s] “profit/lot
      to determine damages” and whether “a later phase” of
      arbitration is necessary.

Strausser, supra, 89 A.3d at 298-299.         While this Court may not have

clearly articulated its intent in the remand directive – “[o]n remand, the trial

court shall remand the matter to the Redding Panel in order to allow the




                                     - 21 -
J-A05020-16



panel to complete its work”14 - a review of the entire opinion reveals the

panel’s limited directive.        Thus, when Strausser withdrew its claim for

counsel fees, and the Redding Panel Majority decided it did “not need any

additional ‘profit/lot [calculations] to determine damages[,]’” the panel had

resolved all issues pending before it. Supplemental Opinion, 8/4/2014, at 4-

5. The Redding Panel Majority, therefore, properly declared that the “earlier

Award in the amount of $15,699,721 stands as the Final Award of this

Panel.”    Id. at 5.       Accordingly, we find the arbitration award entered

following the remand by this Court was a final award, and Segal is entitled to

no relief on this claim.

        Similar to its last claim, Segal also contends the trial court improperly

limited the scope of the arbitration panel on remand.        In support of this

assertion, Segal points to the following. After this Court filed its opinion on

April 1, 2014, the trial court entered an order on May 23, 2014, which

stated:    “AND NOW, this 23rd day of May 2014, this matter is hereby

REMANDED to the arbitration panel comprised of Edward Redding, Esquire,

Walter Weir Jr., Esquire and Joel Scheer, Esquire for disposition of

[Strausser’s] outstanding claim for attorneys’ fees.”        Order, 5/23/2014.

Segal responded by seeking clarification of the court’s May 23, 2014, order

and the appointment of new arbitrators. Thereafter, on June 12, 2014, the


____________________________________________


14
     Strausser, supra, 89 A.3d at 300.



                                          - 22 -
J-A05020-16



trial court entered an order, clarifying its previous order, and stating that the

matter would be remanded to the Redding Panel “‘in order to allow the panel

to complete its work,’ consistent with the limited directives contained in the

Superior Court of Pennsylvania’s Order of April 1, 2014.” Order, 6/12/2014.

      Segal contends the trial court had no authority to, first, direct the

Redding Panel to consider only the outstanding claim for counsel fees, and

second, instruct the Panel to comply with the “limited directives” in this

Court’s Opinion.    Segal’s Brief at 50-51.     Segal further argues the trial

court’s actions “resulted in significant prejudice,” namely,

      [t]he Supplemental Opinion discloses that Arbitrators Redding
      and Weir were operating under the mistaken impression that this
      Court or the Trial Court somehow constrained the Redding
      Panel’s ability on remand to consider issues other than: (1)
      awarding attorneys’ fees to [Strausser]; and (2) the need for
      profit/lot information to properly calculate damages.

Id. at 51. Accordingly, Segal claims the award should be vacated.

      In addressing this claim, the trial court stated:

      We believed that the Superior Court’s remand was clear,
      specific, and required no interpretation. As we read the Superior
      Court’s Order, it was specific as to the nature of the remand –
      there was no award addressing Strausser’s claim for attorney’s
      fees[.] … Thus, we issued no directive to the Redding Panel other
      than to comply with the Superior Court’s directive to accept the
      remand.

Trial Court Opinion, 8/21/2015, at 12.

      As we explained supra, we agree with the trial court’s interpretation of

the remand opinion. What Segal fails to acknowledge is that the Redding

Panel Majority did not limit its scope of review based upon the trial court’s


                                     - 23 -
J-A05020-16



directives.   Rather, the Majority looked to this Court’s opinion, and

determined the only unresolved issues were those involving Strausser’s

attorneys’ fees and the method by which to calculate the damage award.

See Supplemental Opinion, 8/4/2014, at 4. Accordingly, we reject Segal’s

contention that the trial court improperly limited the Redding Panel’s

authority on remand.

      Next, Segal argues the trial court erred in denying its petition to

vacate the arbitration award.     Specifically, it contends the Redding Panel

denied Segal’s right to a hearing and failed to deliberate on all issues.

      When considering a common law arbitration award, we must bear in

mind our statutorily limited scope of review.

      Judicial review of a common law arbitration proceeding is
      prescribed by statute, under a provision of the Pennsylvania
      Judicial Code:

         § 7341. Common law arbitration

         The award of an arbitrator in a nonjudicial arbitration ... is
         binding and may not be vacated or modified unless it is
         clearly shown that a party was denied a hearing or that
         fraud, misconduct, corruption or other irregularity caused
         the rendition of an unjust, inequitable or unconscionable
         award.

      42 Pa.C.S. § 7341. In accordance with this provision, our scope
      of review is extremely narrow. “The arbitrators are the final
      judges of both law and fact, and an arbitration award is not
      subject to a reversal for a mistake of either.” Prudential
      Property and Cas. Ins. Co. v. Stein, 453 Pa.Super. 227, 683
A.2d 683, 685 (1996). Neither we nor the trial court may retry
      the issues addressed in arbitration or review the tribunal's
      disposition of the merits of the case. Rather, we must confine
      our review to whether the appellant was deprived of a hearing or
      whether “fraud, misconduct, corruption or other irregularity”

                                     - 24 -
J-A05020-16


      tainted the award. The appellant bears the burden to establish
      both the underlying irregularity and the resulting inequity by
      “clear, precise, and indubitable” evidence. Chervenak, Keane
      & Co., Inc. v. Hotel Rittenhouse Assocs., Inc., 328 Pa.Super.
      357, 477 A.2d 482, 485 (1984). In this context, “irregularity
      refers to the process employed in reaching the result of the
      arbitration, not to the result itself.” Id. A cognizable irregularity
      may appear in the conduct of either the arbitrators or the
      parties. Paugh v. Nationwide Ins. Co., 278 Pa.Super. 108,
      420 A.2d 452, 458 (1980).

McKenna v. Sosso, 745 A.2d 1, 4 (Pa. Super. 1999), appeal denied, 759
A.2d 924 (Pa. 2000).        “A trial court order confirming a common law

arbitration award will be reversed only for an abuse of discretion or an error

of law.” Toll Naval Associates v. Chun-Fang Hsu, 85 A.3d 521, 525 (Pa.

Super. 2014) (citation omitted).

      As noted above, Segal first contends the award must be vacated

because the Redding Panel denied Segal a full and fair hearing on remand.

Segal emphasizes it “requested a conference before [the p]anel to discuss

open items on five separate occasions[,]” however, the panel did not

respond to those requests, and instead, issued a supplemental opinion

adopting its earlier award as final. Segal’s Brief at 40.   Segal asserts:

      Thus, [this] claim of error with regard to the Redding Panel’s
      post-remand conduct is premised upon a procedural deficiency –
      the actual denial of a hearing, as opposed to such hearing’s
      fullness or fairness – and has nothing to do with the merits of
      the controversy or the fact that Arbitrators Redding and Weir
      “agreed” with [Strausser].

Id. at 42-43.

      Again, we find Segal is entitled to no relief.        While the denial of a

hearing is one of the few bases upon which a party may attack a common


                                     - 25 -
J-A05020-16



law arbitration award, we conclude, here, Segal was not denied an

arbitration hearing.    Indeed, Segal does not contend the panel failed to

conduct a hearing before the entry of the initial arbitration “award.”

Rather, Segal complains only about the denial of a hearing upon remand.

However, as noted above, the remand order from this Court was limited to

two issues, namely, the amount of Strausser’s counsel fees and whether the

panel required Segal’s profit per lot calculations to determine damages.

After Strausser withdrew its claim for attorneys’ fees, and the Majority

decided it did not need to conduct further damage calculations, it had

“complete[d] its work,” and there was no need for a hearing or telephone

conference. Strausser, supra, 89 A.3d at 300. Accordingly, the trial court

properly denied Segal’s petition to vacate the award on this basis.

Compare Andrew v. CUNA Brokerage Servs., Inc., 976 A.2d 496, 498-

499, 502-503 (2009) (arbitration panel entered award finding plaintiff’s

claims time-barred by statute of limitations after conducting only a pre-

hearing telephone conference; Superior Court vacated award and remanded

case, holding panel’s failure to conduct a “hearing to consider evidence and

testimony as to whether [plaintiff’s] causes of action are timely” constituted

“the denial of a full and fair hearing.”).

      Segal also contends the trial court erred in denying its motion to

vacate the award because the Redding Panel failed to deliberate on all

issues. See Segal’s Brief at 43. In support of this claim, Segal points to

Arbitrator Scheer’s comments in his October 2012, dissent in which he

                                      - 26 -
J-A05020-16



stated the Majority Opinion “was never distributed by the Chairperson for

comment” and there was “no deliberation with respect to which party might

be liable.” Dissent, 10/10/2012, at 1, 3. Segal notes that Arbitrator Scheer

made a similar comment in his supplemental dissent where he stated

Arbitrator Weir circulated a draft supplemental opinion, which Arbitrator

Redding joined without further deliberation.     See Dissent to Supplemental

Opinion, 8/8/2014, at 1. Accordingly, Segal asserts “Arbitrator Redding and

Weir’s exclusion of Arbitrator Scheer was a procedural irregularity that

resulted in an unjust, inequitable, and unconscionable decision[.]”     Segal’s

Brief at 46.

      However, we find Segal has not established by “‘clear, precise, and

indubitable’ evidence” an irregularity that “tainted the award.”     McKenna,

supra, 745 A.2d at 4 (citation omitted).      Arbitrator Scheer, in his original

dissent, did not express that the arbitrators failed to deliberate at all on the

issues.   Rather, he stated the majority opinion was not distributed for

comment before it was filed.       See Dissent, 10/10/2012, at 1.        As he

explained in his supplemental dissent, after both he and Arbitrator Weir

submitted proposed draft adjudications, Arbitrator Redding signed Arbitrator

Weir’s draft without requesting “further deliberations between the panel

members, [or] further comment by the parties to discuss a final draft[.]”

Dissent to Supplemental Opinion, 8/8/2014, at 2. This statement, however,

does not establish that the parties did not discuss the issues.       It simply

indicates there was no further deliberations after the proposed drafts were

                                     - 27 -
J-A05020-16



distributed.15 Cf. Goeller v. Liberty Mutual Ins. Co., 568 A.2d 176, 178

(Pa. 1990) (reinstating the order of the trial court directing the parties to

convene a new arbitration panel when “[t]he record indicate[d], and it [was]

not disputed, that one of the members of the panel in this case was denied

his opportunity to deliberate.”). Accordingly, we find the trial court did not

err or abuse its discretion when it denied Segal’s petition to vacate the

arbitration award.

       In its last issue, Segal contends the trial court erred in denying its

request for a hearing and discovery. Segal attached a rule to show cause to

its petition to vacate the arbitration award in contemplation that the trial

court would conduct an evidentiary hearing on its claims. Although the court

executed the Rule and scheduled a hearing for December 15, 2014, it

subsequently entered the           order       denying Segal’s petition   before   the

scheduled hearing. See Order, 12/8/2014. Segal asserts:

       [T]he Trial Court’s failure to hold a hearing in this matter
       deprived [Segal] of [its] right to develop an evidentiary record
       concerning disputed issues of fact raised by the Petition to
       Vacate and [Strausser’s] Responses thereto, including whether
       the parties to the Third Addendum intended to be bound by a
       decision made by only a majority of arbitrators.”

Segal’s Brief at 49.




____________________________________________


15
  Perhaps, at that point, it was evident the arbitrators’ views on the issues
were so disparate that no compromise was possible.



                                           - 28 -
J-A05020-16



      Segal also complains the trial court would not permit it to conduct

discovery on Arbitrator Redding’s possible misconduct. Indeed, Segal notes

that, in October of 2014, Arbitrator Redding “pled guilty to conspiracy to

defraud financial institutions in connection with numerous real estate

transactions.”   Segal’s Brief at 20.   It asserts this fact “underscored the

fundamental premise of the Petition to Vacate, namely, that the individuals

presiding over the arbitration did not carry out their duties in accordance

with the law.” Id. at 50. Segal argues the trial court prematurely rejected

its claim without affording it “the opportunity to develop that argument

through discovery.” Id.

      In its opinion, the trial court noted Segal’s claim that the court denied

it an opportunity “to make a record is disingenuous … [as Segal] had no

evidence to proffer.” Trial Court Opinion, 8/21/2015, at 17. It commented

that during various hearings and court listings, Segal never appeared with

witnesses or requested “to make an evidentiary presentation.”              Id.

Furthermore, with respect to its denial of Segal’s request for discovery, the

court offered the following explanation:

            We feel compelled to note that [Segal has] been dancing
      around a claim that something nefarious occurred when the
      majority of the panel issued an award against [it]. However,
      there has been no proffer of fraud, misconduct or corruption.

            We have heard numerous presentations, generally
      repetitive, with regard to these claims. The only issues that
      have been developed are the following claims: (1) Two of the
      arbitrators, one appointed by Strausser (Weir) and the neutral
      arbitrator (Redding), improperly issued a majority award without
      the consent of the dissenting arbitrator, Scheer. (2) Significant

                                    - 29 -
J-A05020-16


      portions of the majority opinion are alleged to have been lifted
      or plagiarized from the Strausser Brief. (3) After the completion
      of the Redding Panel’s work, Mr. Redding plead (sic) guilty in
      Federal court to fraud/theft; however, the conviction was wholly
      unrelated to the parties and the dispute.

            None of these issues support an interference with the
      arbitration process. This nonjudicial arbitration process was
      contracted by the parties. These parties specifically sought to
      exclude this dispute from our jurisdiction. We understand that
      [Segal] strongly feel[s] as though the Redding Panel’s decision
      was not supported by the record and erroneous. Unfortunately
      for [Segal], a weak work product or a mistaken determination of
      the factual or legal issues is not enough for Court intervention.

             Based on the proffers made by [Segal], it was clear that
      the discovery was a fishing expedition and nothing more.
      Without a proffer supporting fraud, misconduct, or other
      irregularity causing an unconscionable award, we were unwilling
      to allow post-award discovery related to the entry of a common
      law arbitration award.

Id. at 15-16.

      We find no error or abuse of discretion on the part of the trial court.

Once again, Segal fails to acknowledge the very limited bases for judicial

review of a common law arbitration award. See McKenna, supra, 745 A.2d

at 4 (review of common law arbitration award limited to “whether the

appellant was deprived of a hearing or whether ‘fraud, misconduct,

corruption or other irregularity’ tainted the award.”) (citation omitted).

      We note Segal’s petition to vacate was based on the following claims:

(1) the award was rendered in a non-unanimous decision; (2) Segal was

denied a hearing upon remand from this Court; (3) the arbitrators failed to

deliberate on all issues; (4) the arbitrators failed to give full consideration to

all of the evidence presented by Segal; and (5) Arbitrator Redding pled


                                      - 30 -
J-A05020-16



guilty to federal crimes after the final award was entered. See generally,

Petition to Vacate Arbitration Decision, 9/2/2014, and Addendum to Petition

to Vacate, 11/3/2014.      As we have determined supra, the first three

arguments are without merit, and the court properly disposed of them

without conducting a hearing. See supra at 13-19 (non-unanimous award

was proper), 25-26 (arbitrators were not required to conduct a hearing upon

remand); and 26-28 (arbitrators properly deliberated on remaining issues

upon remand). Further, Segal’s contention that the arbitrators failed to give

full consideration to the evidence it presented seeks to undermine the

factual and legal basis of the award, which is not a proper reason upon

which to vacate a common law arbitration award.       It is well settled that

“arbitrators are the final judges of both law and fact, and an arbitration

award is not subject to reversal for a mistake of either.” McKenna, supra,

745 A.2d at 4 (citation omitted).

      Consequently, Segal’s only basis for vacating the award which could

have, arguably, supported its request for a hearing and discovery, was its

claim that Arbitrator Redding was unqualified to serve on the panel because

he was under federal investigation for fraud.      Segal contends this fact

demonstrated an “irregularity” in the arbitration process, and it should have




                                    - 31 -
J-A05020-16



been permitted to “develop that argument through discovery.”16              Segal’s

Brief at 50.

        We find the trial court properly denied Segal’s request to conduct

discovery, and agree its application was nothing more than a “fishing

expedition.”     Trial Court Opinion, 8/21/2015, at 16. There is no allegation

that Redding’s criminal activities were, in any way, connected to the instant

arbitration hearing or the parties herein, or tainted the proceedings in such a

way as to disadvantage Segal.          In fact, Segal does not explain in its brief

what it hoped to uncover through discovery, save for “the opportunity to

develop”17 its argument, nor does it state what evidence it intended to

present during an evidentiary hearing.             Accordingly, we find no basis to

disturb the ruling of the trial court.

        Judgment affirmed at Docket No. 1251 EDA 2015. Appeals at Docket

Nos. 176 EDA 2015 and 761 EDA 2015 are dismissed as moot.




____________________________________________


16
   We note that Segal takes care in its brief not to allege the arbitration
award was based on fraud. Indeed, as the trial court explained during the
November 7, 2014, hearing, Segal did not allege fraud in its petition to
vacate. N.T., 11/7/2014, at 10. Further, the court commented: “There has
to be, at the very least, clear evidence of fraud or bias in order to entitle
somebody to drag a post-award proceeding out, delay it, and take
discovery.” Id. at 9. Here, there has been no evidence at all that the award
was fraudulently obtained by Strausser.
17
     Segal’s Brief at 50.




                                          - 32 -
J-A05020-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016




                          - 33 -